Citation Nr: 1638027	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to November 1971.  He served in the Republic of Vietnam from March 26, 1968 to March 25, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.

3.  The Veteran's service-connected residuals of prostate cancer status post radical perianal prostatectomy are productive of bowel and bladder leakage and preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends in his August 2010 claim that his bilateral hearing loss and tinnitus are the "result of being a helicopter door gunner while on active duty in Vietnam."

In December 2010, the Veteran reported that he had noise exposure in service from helicopters and machine guns.  He also reported having ongoing tinnitus since service, stating that "After every mission I had ringing in my ears.  It grew worse as the year went in Vietnam.  I have had ringing in my ears since then."

In his May 2011 notice of disagreement, the Veteran asserted that "My hearing loss and chronic tinnitus were a result of helicopter noise, machine gun fire, and high frequency radio noise while on active duty in Vietnam."

At his August 2011 DRO hearing, the Veteran testified that he was exposed to noise in service from flying on helicopters and firing machine guns.  See transcript, p. 5.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

First, the November 2010 VA examination audiogram demonstrates that the Veteran has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  His lay statement is sufficient to observe tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Second, the Veteran has provided competent and credible testimony to the effect that he was exposed to acoustic trauma in service from helicopters and machine gun fire in Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, and facial plausibility); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Third, with respect to bilateral hearing loss, the Veteran's service treatment records include a service clinician's March 1971 finding that he "has hearing loss secondary to firing M-60 308 machine gun.  Pt. was in helicopter."  Moreover, the Veteran indicated that he had hearing loss in his October 1971 Report of Medical History at separation from service; by contrast, he had indicated that he did not have hearing loss on his May 1967 Report of Medical History upon entering service.

Further, in November 2012, the Veteran's private physician, Dr. Carroll, opined:

He has a significant history of noise exposure starting back when he was in the service as a gunner and around helicopters as well....His hearing loss certainly was attributed to both his service time and noise exposure as well as to his noise exposure as a truck driver....There is no doubt that service contributed to his hearing loss to a degree....It does not seem through his history there was one particular incident that contributed to his hearing loss but an accumulation over time.

The Board is cognizant of the November 2010 VA examination report, wherein the examiner provided a negative nexus opinion because "Review of STR [service treatment records] showed normal hearing at the time of discharge.  It is therefore not as least as likely as not that the Veteran's hearing loss and tinnitus are associated with noise exposure sustained while he was on active duty."

However, the Board finds that Dr. Carroll's opinion is the most probative because he considered the Veteran's history and current status, and provided a clear rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, Dr. Carroll's opinion is more consistent with the service clinician's March 1971 finding and the October 1971 Report of Medical History, which reflect hearing loss due to noise exposure in service and an accumulation of hearing loss over time.

With respect to tinnitus, the Veteran competently and credibly reported in December 2010 that he has experienced ongoing tinnitus since service.  See Dalton, 21 Vet. App. at 38 (2007); see also Charles, 16 Vet. App. at 374-75 (2002); Layno, 6 Vet. App. at 470 (1994).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

The Veteran's sole compensable service-connected disability is residuals of prostate cancer status post radical perianal prostatectomy, rated at 60 percent disabling.  As such, he is eligible for TDIU consideration on a schedular basis.  38 C.F.R. § 4.16(a).

The evidence pertaining to the Veteran's symptoms of his service-connected residuals of prostate cancer status post radical perianal prostatectomy reflects that it precludes him from obtaining or maintaining substantially gainful employment.

Specifically, the Veteran contends in his August 2010 claim that he is unemployable due to his service-connected prostate cancer residuals; he further reports that he last worked in 2008 as a delivery driver, has an education that ended after 4 years of high school, and has had no other education or training before or since he became too disabled to work.

In February 2011, the Veteran wrote that "It was not until my Prostate Cancer developed that I became permanently disabled and unable to work at all due to residuals of my prostate cancer to include urinary leakage and urgency, bowel problems, and odor."

In his May 2011 notice of disagreement, the Veteran wrote that:

I am not able to do any type of gainful employment.  My prostate condition is extremely embarrassing and interferes with not only my occupational abilities but also my personal and recreational abilities.  I have leakage that causes me to wear diapers and to have an odor.  I have urinary frequency which causes me to have to go to the bathroom frequently and immediately, and I have also developed a bowel condition as a result of my prostate condition and am unable to tell whether I simply have to urinate or have a bowel movement.  There is no possible chance of me seeking part-time employment let alone gainful employment because of my service-connected prostate condition.

At his August 2011 DRO hearing, the Veteran testified that he has been a truck driver his entire life, and stopped working in 2007 or 2008.  See transcript, pp. 12-13.  He stated that he cannot work because he needs to use the restroom with great frequency and urgency, to the extent that he wears a pad or a diaper.  Id., p. 11.  He further explained that he sometimes has to change his pants due to accidents with his diaper or pad.  Id., p. 17.  Finally, the Veteran reported that he is not qualified for office work.  Id., p. 19.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Heavy Vehicle Driver.  From his August 2010 claim, it appears that he drove a truck for many years before stopping work.  The Veteran's testimony as to having to wear a diaper or pad, and having great voiding frequency and urgency, is both internally consistent and consistent with his assigned 60 percent schedular rating.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7528-7527 (showing that a 60 percent rating for Voiding Dysfunction requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day).

As the Veteran reports, and as the November 2010 VA examiner confirms, the Veteran experiences bowel and bladder leakage as a residual of his prostate cancer.

Based on the Veteran's employment history as a truck driver, his high school education, and the absence of additional education or training, the Board finds that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected residuals of prostate cancer status post radical perianal prostatectomy.  It would be unreasonable under these circumstances to expect the Veteran to secure or follow a substantially gainful occupation in view of his voiding frequency and urgency.

After reviewing the evidence, the Board finds that the severity of the Veteran's residuals of prostate cancer status post radical perianal prostatectomy renders him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  Thus, entitlement to a TDIU is warranted, and the Veteran's appeal is granted.  Id.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


